117 U.S. 51 (1886)
TENNESSEE
v.
PULLMAN SOUTHERN CAR COMPANY.
Supreme Court of United States.
Argued January 25, 26, 1886.
Decided March 1, 1886.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF TENNESSEE.
This case was argued with Pickard v. Pullman Southern Car Co., ante, 34, by the same counsel.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit in equity, brought in the Chancery Court of *52 Davidson County, Tennessee, on December 15, 1883, by the State of Tennessee, against the Pullman Southern Car Company, a Kentucky corporation. The questions involved are the same as those disposed of in Pickard v. The Pullman Southern Car Co., ante, 34. The bill sets forth the act of Tennessee of March 16, 1877, and alleges that from 1877 the company had run sixty sleeping cars instead of thirty-eight each year, and ought to have paid as a privilege tax for each car for each of the years 1877, 1878, 1879, and 1880, $50, making $12,000, whereas it had paid only $7276.41; and that by an act passed April 7, 1881, Laws of 1881, ch. 149, 202, the privilege tax was increased to $75 a year, for each car, making due for the years 1881 and 1882, $9000. The bill prays for a discovery, and an account, and for judgment.
The defendant removed the suit into the Circuit Court of the United States for the Middle District of Tennessee, and then answered the bill. The answer raises the same questions which were adjudged in the other suit, and on the same facts. The case was heard on bill and answer. The decree gave a recovery for $300 and interest for the taxes for 1881 and 1882 on the two cars which ran wholly within Tennessee, but dismissed the bill in all other respects. The plaintiff appealed to this court from all of the decree except that part which awarded a recovery. For the reasons assigned in the opinion in the other suit, the decree in this case is
Affirmed.